                                          Case 4:19-cv-06551-HSG Document 17 Filed 04/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH E. BAPTISTE,                                Case No. 19-cv-06551-HSG
                                   8                     Plaintiff,                          ORDER DENYING RENEWED
                                                                                             REQUEST FOR APPOINTMENT OF
                                   9              v.                                         COUNSEL
                                  10     B. MARTINEZ, et al.,                                Re: Dkt. No. 16
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California Training Facility – Central (“CTF”), filed this pro se civil

                                  14   rights action pursuant to 42 U.S.C. § 1983. Now pending before the Court is plaintiff’s renewed

                                  15   request for appointment of counsel. Dkt. No. 16. The Court denied plaintiff’s original request for

                                  16   appointment of counsel on November 6, 2019 for lack of exceptional circumstances without

                                  17   prejudice to sua sponte appointing counsel should circumstances so require. Dkt. No. 6 at 7-8.

                                  18   On March 17, 2020, defendants answered the complaint, as required by Fed. R. Civ. P. 8, by filing

                                  19   a waiver of reply, as allowed by 42 U.S.C. § 1997e(g). Dkt. No. 15. Defendants also filed a jury

                                  20   demand to preserve their right to a jury trial on any issue triable by right by a jury by filing a jury

                                  21   demand, as required by Fed. R. Civ. P. 38(b). Dkt. No. 15. Plaintiff describes the waiver of reply

                                  22   and jury demand as an “extraordinary development” that requires appointment of counsel and, on

                                  23   this basis, seeks reconsideration of the Court’s earlier denial of appointment of counsel. Dkt. No.

                                  24   16 at 1. The filing of a waiver of reply and jury demand is required by the Federal Rules of Civil

                                  25   Procedure. The filing is not an extraordinary development and it does not constitute the type of

                                  26   exceptional circumstances that justify appointment of counsel. See Franklin v. Murphy, 745 F.2d

                                  27   1221, 1236 (9th Cir. 1984) (decision to request counsel to represent an indigent litigant under

                                  28   § 1915 is within “the sound discretion of the trial court and is granted only in exceptional
                                          Case 4:19-cv-06551-HSG Document 17 Filed 04/30/20 Page 2 of 2




                                   1   circumstances.”). The Court DENIES plaintiff’s renewed request for appointment of counsel.

                                   2   This denial is without prejudice to the Court’s sua sponte appointment of counsel at a future date

                                   3   should the circumstances of this case so warrant.

                                   4          This order terminates Dkt. No. 16.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 4/30/2020

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
